PER CURIAM
Defendant appeals his conviction for menacing, ORS 163.190, asserting five assignments of error. Four of the five assignments, as set forth in defendant’s brief, fail to comply with Rule 7.19 of the Rules of Appellate Procedure, which provides, in part:
“* * * [Assignments of error which the court can consider only by searching a record for the proceedings complained of will not be considered and a brief not complying with the rules may be stricken.”
Accordingly, we decline to consider those four assignments. State v. Cooney, 36 Or App 217, 222, 584 P2d 329 (1978).
The remaining assignment of error substantially complies with Rule 7.19 in that it sets out the instruction which defendant contends he requested. That instruction, which the trial court refused to give, related to the defense of self-defense of another person, and was in proper form. State v. Castle, 48 Or App 15, 616 P2d 510 (1980). However, the only argument defendant makes is that the instruction was in proper form and that he was entitled to have it given for that reason. He points to no evidence which arguably could have supported that defense. The trial court did not err in refusing to give the requested instruction.
Affirmed.